internal_revenue_service number release date index number -------------------------------- -------------------------------------------------- ----------------------- -------------------------------------------- ---------------------------- in re request for waiver of the minimum_funding_standard for ------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-127008-16 date date taxpayer ----------------------- plan --------------------------------------------- dear ---------------- this letter constitutes notice that the waiver of the required minimum_funding contribution for the plan for the plan_year ending date plan_year is approved subject_to the conditions listed below this waiver is for the remaining unpaid_minimum_required_contribution for the plan_year all waiver amortization payments representing this waiver and all outstanding waivers must be paid as stated in sec_412 of the internal_revenue_code this waiver is conditioned on the taxpayer’s satisfaction of all of the following conditions the failure to satisfy any of the following conditions renders this waiver for the plan retroactively null and void collateral acceptable to the pension_benefit_guaranty_corporation pbgc is provided to the plan for the full amount of all outstanding minimum_funding waivers within days of the date of this ruling letter unless such 60-day period is extended by pbgc starting with the quarterly contribution due on date taxpayer makes contributions equal to the required quarterly contributions to the plan in a timely manner while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution plr-127008-16 under sec_412 of the code taxpayer is restricted from amending the plan to increase benefits and or plan liabilities while a waiver under sec_412 is in effect with respect to the plan except to any extent otherwise permitted under code sec_412 in which case taxpayer must copy pbgc on any correspondence with the irs regarding notification of or application_for such an exception taxpayer makes timely contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through december by date through september respectively any contributions made to the plan during and that are allocated to the plan_year will reduce the waived amount for and as such cannot be used to create a prefunding balance and in a timely manner taxpayer provides proof of payment of all contributions described above to the irs and pbgc using the fax numbers or addresses below irs - ep classification tege ep -------------------------- box north 8th street room richmond va fax pension_benefit_guaranty_corporation corporate finance restructuring k street n w washington dc fax this waiver is granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa sec_412 of the code provides generally that if an employer is unable to satisfy the minimum_funding_standard for a plan_year without temporary substantial business hardship and application of the standard would be adverse to the interests of plan participants in the aggregate the minimum_funding_standard requirements may be waived for the year with respect to all or any portion of the minimum_funding_standard sec_412 of the code provides that the factors taken into account in determining a temporary substantial business hardship include whether or not the employer is operating at an economic loss there is substantial unemployment or plr-127008-16 underemployment in the trade_or_business and in the industry concerned the sales and profits of the industry concerned are depressed or declining and it is reasonable to expect that the plan will be continued only if the waiver is granted taxpayer is a privately owned manufacturer of products that are used to fabricate circuit boards taxpayer has recently suffered a temporary substantial business hardship due to its inability to qualify new products increased price competition and its choice to compete in high margin product segments taxpayer has implemented a series of actions to facilitate its long term improvement this includes hiring new leadership increasing prices reducing operating_expenses and material_costs reducing payroll and reducing product complexity taxpayer believes and its financial projections illustrate that its cash_flow will improve adequately to satisfy the plan’s funding obligation in the near future based on the facts as represented by taxpayer the legal standard for a temporary substantial business hardship pursuant to sec_412 of the code has been met sec_412 of the code and sec_302 of erisa describe the consequences that result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized any amendment to a profit sharing plan or any other retirement_plan covering employees covered by the plan maintained by taxpayer to increase or any_action by taxpayer or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of the plan is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by taxpayer covering employees covered by the plan is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 plr-127008-16 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william hulteng acting branch chief qualified_plans branch office of the associate chief_counsel tax exempt government entities
